Citation Nr: 1043578	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the left 
lower extremity, claimed as residuals of cold injury.

2.   Entitlement to service connection for disability of the 
right lower extremity, claimed as residuals of cold injury and 
residuals of a knee injury. 

3.  Entitlement to service connection for left shoulder 
disability, claimed as residuals of cold injury.

4.  Entitlement to service connection for bilateral cold injury 
to the hands.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1953.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At a VA examination of the Veteran's knees in October 2007, the 
examiner indicated that there was no pertinent information in the 
claims file and that the service treatment records did not 
document right knee problems.  Thus, the Board finds that the 
examiner overlooked the following service treatment records, 
date-stamped as received by VA in August 1954: an October 30, 
195[last digit of year not legible], record of treatment for a 
right knee strain; a December 1952 service treatment record 
indicating that the right knee was swollen and painful; a 
December 1952 service treatment record with a tentative diagnosis 
of ruptured meniscus of the right knee; and a January 1953 
service treatment record indicating that the Veteran had pain 
over the medial aspect of the right knee and mild swelling with 
full range of motion but that the Veteran was "going to U.S. in 
2 days so forget it."  

Because the October 2007 VA examiner overlooked this evidence, 
and because the examiner provided no rationale for the opinion 
provided, the October 2007 VA examination report is of no 
probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 305 (2008) (finding in part that the Board had properly 
discounted the probative value of a physician's opinion that had 
overlooked key pertinent medical evidence, and that the lack of a 
reasoned medical explanation is a significant factor in assessing 
the value of a medical opinion).  A new VA examination and 
opinion is therefore required in order for VA to meet its duty to 
assist the Veteran in development of his claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 4.2; Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).   

The Board further notes that the medical evidence shows that the 
Veteran has neuropathies in both upper and both lower 
extremities.  He has been credible with respect to claims of in-
service right knee injury problems and there is little reason at 
this point to question his credibility as to having experienced 
severe cold in Korea and resultant discomfort and hospitalization 
during service.  The service department has indicated that some 
relevant records in its possession may have been destroyed in a 
fire.  In light of this state of the evidence, the Board finds 
that a VA examination and opinion is warranted as to whether the 
Veteran's neuropathies of the left shoulder and upper and lower 
extremities are consistent with in-service cold injury of the 
type the Veteran describes.  See 38 U.S.C.A. § 5103A(d).

Additionally, the RO/AMC must make reasonable efforts to ensure 
that all identified relevant medical evidence is obtained and 
associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); 
38 C.F.R. § 3.159(c)(1)-(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his left shoulder, left or right hand, 
left or right knee, and left or right leg 
disabilities during the period from February 
1953 to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain all 
available relevant records from each health 
care provider the Veteran identifies.  

(b) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2.  Once all available medical records have 
been received, arrange for a VA orthopedic 
examination with an appropriate clinician.  
The purpose of the examination is to 
determine whether the Veteran's left or right 
knee orthopedic disability had its onset 
during active service or within one year of 
discharge from active service, or was related 
to any incident of service.  

The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(i) The records reviewed must 
include an October 30, 195[last 
digit of year not legible], record 
of treatment for a right knee 
strain; a December 1952 service 
treatment record indicating that the 
right knee was swollen and painful; 
a December 1952 service treatment 
record with a tentative diagnosis of 
ruptured meniscus of the right knee; 
and a January 1953 service treatment 
record indicating that the Veteran 
had pain over the medial aspect of 
the right knee and mild swelling 
with full range of motion but that 
the Veteran was "going to U.S. in 2 
days so forget it."

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(c) The orthopedic examiner will provide a 
diagnosis for each disorder of the right 
and left knee found, and an opinion as to 
whether each such disorder began during 
active service or within one year of 
discharge from active service, or is 
related to any incident of service. 

(d) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination--to determine whether the 
Veteran's left or right knee orthopedic 
disability had its onset during active 
service or within one year of discharge 
from active service, or is related to 
any incident of service. 

(e) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(f) If the examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

3.  Once all available medical records have 
been received, arrange for a VA neurological 
examination with an appropriate clinician.  
The purpose of the examination is to 
determine whether any of Veteran's bilateral 
upper and lower extremity neuropathies had 
their onset during active service or within 
one year of discharge from active service, or 
are consistent with residuals of past cold 
injury.  

The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(i) The records reviewed must 
include a March 2007 private 
electrodiagnostic study that 
includes multiple abnormal findings 
consistent with neuropathies in the 
upper and lower extremities.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(c) The neurological examiner will provide 
a diagnosis for each neurological disorder 
affecting  the left shoulder and upper 
and lower extremities found, and an 
opinion as to whether each such disorder 
began during active service or within one 
year of discharge from active service, or 
is otherwise consistent with residuals 
of  past cold injury. 

(d) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination--to determine whether any of 
the Veteran's bilateral upper and lower 
extremity neuropathies had their onset 
during active service or within one year of 
discharge from active service, or are 
consistent with residuals of a past cold 
injury. 

(e) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(f) If the examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

4.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

